Exhibit 10.17

 

AMENDED AND RESTATED BY APPROVAL OF
THE DIRECTORS’ AFFAIRS COMMITTEE
NOVEMBER 18, 2005
RATIFIED BY APPROVAL OF
THE DIRECTORS’ AFFAIRS COMMITTEE
DECEMBER 9, 2005

 

DEFERRED COMPENSATION PLAN
FOR
NON-EMPLOYEE DIRECTORS
OF
CONOCOPHILLIPS
(Amended and Restated Effective as of January 1, 2005)

 

Section 1.               Purpose of the Plan

 

The purpose of the Deferred Compensation Plan for Non-Employee Directors
(“Plan”) is to provide a program whereby a member of the Board of Directors of
ConocoPhillips (“Company”) who is not an officer or present employee of the
Company or any of its subsidiaries (“Non-Employee Director”) may elect to:

 

1)     receive the payment of part or all of the Cash Compensation payable to
the Non-Employee Director (“Cash Payment”),

 

2)     defer the payment of part or all of the Cash Compensation payable to the
Non-Employee Director (“Deferred Payment”), credited into an account or accounts
established from time to time for that purpose (a “Deferred Compensation
Account”),

 

3)     receive part or all of the Cash Compensation payable to the Non-Employee
Director in shares of Unrestricted Stock under the terms of the 1998 Stock and
Performance Incentive Plan of ConocoPhillips, the 2004 Omnibus Stock and
Performance Incentive Plan of ConocoPhillips, or a successor plan (“Unrestricted
Stock Award”),

 

1

--------------------------------------------------------------------------------


 

4)     receive part or all of the Cash Compensation in shares of Restricted
Stock or Restricted Stock Units under the terms of the 1998 Stock and
Performance Incentive Plan of ConocoPhillips, the 2004 Omnibus Stock and
Performance Incentive Plan of ConocoPhillips, or a successor plan (“Restricted
Stock Award”),

 

5)     delay the lapsing of restrictions on Restricted Stock, or delay the
lapsing of restrictions and settlement of Restricted Stock Units, issued prior
to January 1, 2003 due to the attainment of certain ages under the terms of the
Phillips Petroleum Company Stock Plan for Non-Employee Directors, and to delay
the lapsing on any Restricted Stock, or the lapsing of restrictions and
settlement of Restricted Stock Units, issued on or after January 1, 2003, under
the terms of the 1998 Stock and Performance Incentive Plan of ConocoPhillips,
the 2004 Omnibus Stock and Performance Incentive Plan of ConocoPhillips, or a
successor plan.

 

6)     defer the value of shares of unrestricted Common Stock which would
otherwise be delivered to the Non-Employee Director as a result of restrictions
being lapsed on shares of Restricted Stock or when Restricted Stock Units or
similar Awards have restrictions lapse and are settled due to the attainment of
certain ages or at Retirement under the terms of the Phillips Petroleum Company
Stock Plan for Non-Employee Directors and/or the 1998 Stock and Performance
Incentive Plan of ConocoPhillips, the 2004 Omnibus Stock and Performance
Incentive Plan of ConocoPhillips, or a successor plan, or under the terms of the
grant of such Awards (“Value of Restricted Stock, Restricted Stock Units or
Awards”); provided, however, that this paragraph 5) shall apply to Restricted
Stock, Restricted Stock Units, or similar Awards that were earned and vested on
or before December 31, 2004.

 

2

--------------------------------------------------------------------------------


 

The amount of total compensation which is paid to the Non-Employee Director for
services rendered as a Non-Employee Director is set by resolution of the Board
of Directors and is comprised of a portion paid in cash (“Cash Compensation”)
and a portion paid in Restricted Stock and/or Restricted Stock Units (“Stock
Compensation”) of ConocoPhillips common stock $.01 par value (“CP Common
Stock”).  Cash Compensation shall be earned for service as a Non-Employee
Director over each calendar month in which the Non-Employee Director is a member
of the Board of Directors of ConocoPhillips and not an officer or employee of
ConocoPhillips or any of its subsidiaries.  Any Cash Compensation payable as a
result of assignment to a particular committee of the Board of Directors of
ConocoPhillips, chairmanship of a committee, or similar duties shall be deemed
to be earned for any calendar month in which the assignment, chairmanship, or
similar duties exist.  Stock Compensation shall be earned annually by those
Non-Employee Directors who are members of the Board of Directors on the grant
date of the Stock Compensation.

 

This Plan is amended and restated with the intention to comply with section 409A
of the United States Internal Revenue Code of the Internal Revenue Code of 1986,
as amended (the “IRC”), which became generally effective on January 1, 2005, and
any regulations or other applicable guidance thereon, and shall be construed
accordingly.  It is intended that provisions of the Plan dealing with Cash
Compensation or Stock Compensation earned and vested prior to January 1, 2005,
shall continue as in effect prior to that date as “grandfathered” provisions and
not be considered to be materially modified by this amendment and restatement. 
Effective times of various provisions herein are stated where necessary to
delineate grandfathered provisions from those effective on January 1, 2005,
designed to comply with section 409A of the IRC.

 

3

--------------------------------------------------------------------------------


 

Section 2.               Elections

 

(a)         Cash Payment.  For each calendar year, a Non-Employee Director may
elect to have payment of part or all of the Non-Employee Director’s Cash
Compensation paid in cash in each month earned. On or before December 20 (or
such other date in December as may be set from time to time for the orderly
administration of the Plan) of each year, the election to receive Cash
Compensation to be paid in the next calendar year may be made by giving written
notice thereof in the manner prescribed by the Company, except that such
election may be made by the end of the 30-day period after a Non-Employee
Director is first elected to the Board of Directors. The election becomes
irrevocable on December 31 of the calendar year prior to the year in which the
Cash Compensation is to be earned.  In default of a timely election otherwise, a
Non-Employee Director shall receive Cash Compensation.

 

(b)        Deferred Payment.  For each calendar year, a Non-Employee Director
may elect to have payment of part or all of the Non-Employee Director’s Cash
Compensation deferred. On or before December 20 (or such other date in December
as may be set from time to time for the orderly administration of the Plan) of
each year, the election to defer Cash Compensation that would otherwise be paid
in the next calendar year may be made by giving written notice thereof in the
manner prescribed by the Company, except that such election may be made by the
end of the 30-day period after a Non-Employee Director is first elected to the
Board of Directors, to be effective for any Cash Compensation for that year
earned beginning the month after such election is made. The election becomes
irrevocable on December 31 of the calendar year prior to the year in which the
Cash Compensation is to be earned.

 

4

--------------------------------------------------------------------------------


 

(c)         Unrestricted Stock Award.  For each calendar year, a Non-Employee
Director may elect to receive Unrestricted Stock for part or all of the Cash
Compensation that would otherwise be paid in the next calendar year. On or
before December 20 (or such other date in December as may be set from time to
time for the orderly administration of the Plan) of each year, such election to
receive Unrestricted Stock instead of cash may be made by giving written notice
thereof in the manner prescribed by the Company, except that such election may
be made by the end of the 30-day period after a Non-Employee Director is first
elected to the Board of Directors, to be effective for any Cash Compensation for
that year. Such election to receive Unrestricted Stock becomes irrevocable on
December 31 of the calendar year prior to the year in which the Cash
Compensation is to be earned.

 

(d)        Restricted Stock Award.  For each calendar year, a Non-Employee
Director may elect to receive Restricted Stock Units (or, prior to January 1,
2005, Restricted Stock) for part or all of the Cash Compensation that would
otherwise be paid in the next calendar year. On or before December 20 (or such
other date in December as may be set from time to time for the orderly
administration of the Plan) of each year, such election to receive Restricted
Stock instead of cash may be made by giving written notice thereof in the manner
prescribed by the Company, except that such election may be made by the end of
the 30-day period after a Non-Employee Director is first elected to the Board of
Directors, to be effective for any Cash Compensation for that year earned
beginning the month after such election is made. Such election to receive
Restricted Stock or Restricted Stock Units becomes irrevocable on December 31 of
the calendar year prior to the year in which the Cash Compensation is to be
earned.

 

5

--------------------------------------------------------------------------------


 

(e)         Restricted Stock Lapsing or Restricted Stock Units Settled.

 

(i)            For Restricted Stock Units issued in exchange for shares of
Restricted Stock pursuant to the Exchange Offer initiated by Phillips Petroleum
Company on December 17, 2001, Non-Employee Directors who are or will become 65
years of age prior to the end of that calendar year may elect to delay the
lapsing of restrictions on such Restricted Stock Units that would otherwise be
lapsed and to delay the receipt of shares of CP Common Stock that would
otherwise be delivered in settlement of such Restricted Stock Units, based on
their age under the terms of the Phillips Petroleum Company Stock Plan for
Non-Employee Directors, until the day the Director retires from the Board of
Directors. The Non-Employee Director must make the elections specified in this
Section 2(e)(i) by giving written notice thereof in the manner prescribed by the
Company on or before December 20 (or such other date in December as may be set
from time to time for the orderly administration of the Plan) of that year. Such
election to delay the lapsing of restrictions on Restricted Stock or the
settlement of Restricted Stock Units or Awards becomes irrevocable after the
date for making such election.  Such election shall apply to any Restricted
Stock Units granted in exchange for shares of Restricted Stock pursuant to the
Exchange Offer initiated by Phillips Petroleum Company on December 17, 2001.

 

6

--------------------------------------------------------------------------------


 

(ii)           For Restricted Stock and/or Restricted Stock Units issued other
than as described in Section 2(e)(i) above, but issued on or before March 15,
2005, Non-Employee Directors may elect to set the time and form of settlement of
such Restricted Stock and/or Restricted Stock Units as CP Common Stock by
elections made on or before March 15, 2005 (which such elections shall become
irrevocable on March 15, 2005; provided, however, that a subsequent change in
the time or form of payment may be allowed pursuant to the subsequent election
provisions set forth in Section 4(b)(ii) of this Plan).  Such initial elections
made on or before March 15, 2005, shall be on the forms attached as Exhibits to
this Plan, the terms of which are incorporated herein by reference.  In the
event an initial election is not timely made with regard to a particular Award
of Restricted Stock and/or Restricted Stock Units described in this Section
2(e)(ii), then restrictions on such Award shall lapse on the earlier of the
death or the date six months after the date of separation from service, whether
by retirement, disability, or otherwise (than death), of the Non-Employee
Director to whom the Award was granted.  Separation from service shall mean the
termination of the Non-Employee Director’s service with the Board of Directors
of ConocoPhillips or any successor company, and shall be interpreted to accord
with the term “separation from service” as used in section 409A of the IRC. 
Notwithstanding anything in this Plan or on an election to the contrary, if the
Plan or the election would otherwise lapse restrictions on an Award of
Restricted Stock and/or Restricted Stock Units described in this Section
2(e)(ii) and settle unrestricted stock in a lump sum on the separation from
service of a Non-Employee Director, such lapsing shall not occur and such
settlement shall not be made until

 

7

--------------------------------------------------------------------------------


 

the earlier of the death of the Non-Employee Director or the date which is six
months after the date of such Non-Employee Director’s separation from service.

 

(iii)          For Restricted Stock and/or Restricted Stock Units issued after
March 15, 2005, Non-Employee Directors may elect to set the time and form of
settlement of such restricted Stock and/or Restricted Stock Units as CP Common
Stock by elections made prior to the calendar year in which such Restricted
Stock and/or Restricted Stock Units are granted.  Such elections shall become
irrevocable on December 31 of the calendar year in which they are made;
provided, however, that a subsequent change in time or form of payment may be
allowed pursuant to the subsequent election provisions of Section 4(b)(ii) of
this Plan.  Such elections shall be on the form or forms attached as Exhibits to
this Plan from time to time, the terms of which shall be incorporated herein by
reference.  In the event an initial election is not timely made with regard to a
particular Award of Restricted Stock and/or Restricted Stock Units described in
this Section 2(e)(ii), then restrictions on such Award shall lapse upon the
earlier of the death or the date six months after the date of separation from
service, whether by retirement, disability, or otherwise (than death), of the
Non-Employee Director to whom the Award was granted.  Notwithstanding anything
in this Plan or on an election to the contrary, if the Plan or the election
would otherwise lapse restrictions on an Award of Restricted Stock and/or
Restricted Stock Units described in this Section 2(e)(iii) and settle
unrestricted stock in a lump sum on the separation from service of a
Non-Employee Director, such lapsing shall not occur and such settlement shall
not be made until the earlier of the death of the Non-Employee Director or the
date which is six

 

8

--------------------------------------------------------------------------------


 

months after the date of such Non-Employee Director’s separation from service.

 

(iv)          Awards of Restricted Stock and/or Restricted Stock Units are made
for services performed by the Non-Employee Director in the year in which the
Award is made, not with regard to any prior year or later year service.

 

(f)         Value of Restricted Stock and Restricted Stock Units.

 

(i)          Each year Non-Employee Directors who were directors of Phillips
Petroleum Company and who are or will become 65 years of age prior to the end of
that calendar year may make an election concerning the deferral of the receipt
of the value of all or part of the Common Stock which would otherwise be
delivered to the Non-Employee Director as a result of restrictions being lapsed
on shares of Restricted Stock or and the settlement of Restricted Stock Units or
similar Awards issued prior to January 1, 2002, based on their age under the
terms of the Phillips Petroleum Company Stock Plan for Non-Employee Directors.

 

(ii)         If the Non-Employee Director who was a director of Phillips
Petroleum Company has previously elected to delay the lapsing of restrictions on
Restricted Stock or the settlement of Restricted Stock Units or similar Awards
granted prior to January 1, 2002, until the Director retires from the Board of
Directors or if restrictions are to lapse on any Restricted Stock or if
Restricted Stock Units or similar Awards are to be settled at the time the
Director retires from the Board of Directors, or if the Non-Employee Director
Retires from the Board prior to being given an opportunity to make such
election, such Non-Employee Director may make an election concerning the
deferral of the receipt of the value of all or part of the Common Stock or the
cash payment that would otherwise be delivered to the Non-Employee Director as a

 

9

--------------------------------------------------------------------------------


 

result of restrictions being lapsed on shares of Restricted Stock or the
settlement of Restricted Stock Units or Awards when the Director retires from
the Board of Directors.

 

(iii)        The Non-Employee Director must make the election specified in
Sections 2 (f) (i) and (ii) herein by giving written notice on or before
December 20 (or such other date in December as may be set from time to time for
the orderly administration of the Plan) of the applicable year, or as soon as
practicable prior to the Director’s Retirement from the Board if such Director
would receive shares of Common Stock or a cash payment as a result of
restrictions being lapsed on shares of Restricted Stock or the settlement of
Restricted Stock Units or Awards under the terms of the Phillips Petroleum
Company Stock Plan for Non-Employee Directors or the 1998 Stock and Performance
Incentive Plan of ConocoPhillips or the terms of the Award. Such election to
defer the value of Restricted Stock or Restricted Stock Units or Awards becomes
irrevocable after the date for making such election.

 

Section 3.               Deferred Compensation Accounts

 

(a)         Credit for Deferral.  The Company will establish and maintain
Deferred Compensation Accounts for each Non-Employee Director who defers Cash
Compensation and/or the Value of Restricted Stock or Restricted Stock Units or
Awards in which will be credited the amounts deferred for the year to which the
deferral relates. Amounts deferred shall be credited as soon as practicable but
not later than 30 days after the date the payment would otherwise have been
made. The value of the underlying Restricted Stock or Restricted Stock Units or
Awards i) for any Restricted Stock or Restricted Stock Units issued prior to

 

10

--------------------------------------------------------------------------------


 

January 1, 2003 shall be the higher of (a) the average of the high and low
selling prices of the Common Stock on the date the restrictions lapse or the
shares are to be delivered, as applicable, or the last trading day before such
date, if such date is not a trading day, or (b) the average of the high three
monthly Fair Market Values of the Common Stock during the twelve calendar months
preceding the month in which the restrictions lapse or the shares are to be
delivered, as applicable and ii) for any Restricted Stock or Restricted Stock
Units issued, including all dividends that are reinvested, on or after January
1, 2003 shall be the monthly average Fair Market Value of the calendar month
preceding the month in which the restrictions lapse or the cash payment or
shares are to be delivered as applicable. The monthly average Fair Market Value
of the Common Stock is the average of the daily Fair Market Value of the Common
Stock for each trading day of the month. The daily Fair Market Value of the
Common Stock shall be deemed equal to the average of the reported highest and
lowest sales prices per share of such Common Stock as reported on the composite
tape of the New York Stock Exchange transactions.

 

(b)        Designation of Investments.  The amount in each Non-Employee
Director’s Deferred Compensation Account shall be deemed to have been invested
and reinvested from time to time, in such “eligible securities” as the
Non-Employee Director shall designate. Prior to or in the absence of a
Non-Employee Director’s designation, the Company shall designate an “eligible
security” in which the Non-Employee Director’s Deferred Compensation Account
shall be deemed to have been invested until designation instructions are
received from the Non-Employee Director. Eligible securities are those
securities designated by the Chief Financial Officer of the Company. The Chief
Financial Officer of the Company may include as eligible securities, stocks
listed on a national securities exchange, and bonds,

 

11

--------------------------------------------------------------------------------


 

notes, debentures, corporate or governmental, either listed on a national
securities exchange or for which price quotations are published in The Wall
Street Journal and shares issued by investment companies commonly known as
“mutual funds”. The Non-Employee Director’s Deferred Compensation Account will
be adjusted to reflect the deemed gains, losses and earnings as though the
amount deferred was actually invested and reinvested in the eligible securities
for the Non-Employee Director’s Deferred Compensation Account.

 

Notwithstanding anything to the contrary in this Section 3(b), in the event the
Company actually purchases or sells such securities in the quantities and at the
times the securities are deemed to be purchased or sold for a Non-Employee
Director’s Deferred Compensation Account, the Account shall be adjusted
accordingly to reflect the price actually paid or received by the Company for
such securities after adjustment for all transaction expenses incurred
(including without limitation brokerage fees and stock transfer taxes).

 

In the case of any deemed purchase not actually made by the Company, the
Deferred Compensation Account shall be charged with a dollar amount equal to the
quantity and kind of securities deemed to have been purchased multiplied by the
fair market value of such security on the date of reference and shall be
credited with the quantity and kind of securities so deemed to have been
purchased. In the case of any deemed sale not actually made by the Company, the
account shall be charged with the quantity and kind of securities deemed to have
been sold, and shall be credited with a dollar amount equal to the quantity and
kind of securities deemed to have been sold multiplied by the fair market value
of such security on the date of reference. As used

 

12

--------------------------------------------------------------------------------


 

herein “fair market value” means in the case of a listed security the closing
price on the date of reference, or if there were no sales on such date, then the
closing price on the nearest preceding day on which there were such sales, and
in the case of an unlisted security the mean between the bid and asked prices on
the date of reference, or if no such prices are available for such date, then
the mean between the bid and asked prices to the nearest preceding day for which
such prices are available.

 

The Treasurer may also designate a Fund Manager to provide services which may
include recordkeeping, Non-Employee Director accounting, Non-Employee Director
communication, payment of installments to the Non-Employee Director, tax
reporting and any other services specified by the Company in agreement with the
Fund Manager.

 

(c)         Payments.  A Non-Employee Director’s Deferred Compensation Account
shall be debited with respect to payments made from the account pursuant to this
Plan as of the date such payments are made from the account. The payment shall
be made as soon as practicable, but no later than 2 ½  months after the end of
the calendar year in which the payment date falls.

 

If any person to whom a payment is due hereunder is under legal disability as
determined in the sole discretion of the Chief Executive Officer, the Company
shall have the power to cause the payment due such person to be made to such
person’s guardian or other legal representative for the person’s benefit, and
such payment shall constitute a full release and discharge of the Company and
any fiduciary of the Plan.

 

(d)        Statements.  At least one time per year the Company or the Company’s
designee will furnish each Non-Employee Director a written statement setting
forth the current balance in the Non-Employee Director’s Deferred Compensation
Account, the amounts credited or

 

13

--------------------------------------------------------------------------------


 

debited to such account since the last statement and the payment schedule of
deferred amounts and deemed gains, losses and earnings accrued thereon as
provided by the deferred payment option selected by the Non-Employee Director.

 

Section 4.               Deferred Payment Options

 

(a)         Payment Options for Cash Compensation and the Value of Restricted
Stock or Restricted Stock Units or Awards for Deferred Compensation Accounts
Established for Amounts Earned and Vested Prior to 2005.  With regard to
Deferred Compensation Accounts established for Cash Compensation or Stock
Compensation earned and vested prior to January 1, 2005, a Non-Employee
Director, at the time an election to defer Cash Compensation or the Value of
Restricted Stock or Restricted Stock Units or Awards is made, shall also specify
in writing whether the Cash Compensation or the Value of Restricted Stock or
Restricted Stock Units or Awards deferred by such election and any deemed gains,
losses and earnings accrued thereon is to be paid in one lump sum or in annual
installments of not less than 1 nor more than 10.  The lump sum payment will be
made or the first installment will begin as soon as practicable after the first
day of the calendar quarter which is on or after the Non-Employee Director’s
retirement, or the Director may specify that the lump sum be paid the first day
of any calendar quarter following retirement from the Board except that the date
must be at least one year from the date the election is made. After a
Non-Employee Director first selects a payment option, all subsequent deferrals
of Cash Compensation and/or the Value of Restricted Stock or Restricted Stock
Units or Awards will have the same payment option.

 

14

--------------------------------------------------------------------------------


 

(b)        Payment Option Revision.

 

(i)          With regard to Deferred Compensation Accounts established for Cash
Compensation or Stock Compensation earned and vested prior to January 1, 2005, a
Non-Employee Director may at any time during a period beginning 365 days prior
to and ending no later than December 20 (or such other date in December as may
be set from time to time for the orderly administration of the Plan) prior to
the date the Non-Employee Director terminates Board service due to (a) not being
nominated for election to the Board; or (b) not being reelected to Board service
after being so nominated; or (c) resignation from Board service as a result of
the Director’s disability or any reason acceptable to a majority of the
remaining members of the Board of Directors (“Retires” or “Retirement”), or as
soon as practicable prior to Retirement in the manner prescribed by the Company,
revise such payment option and select one of the following payment options in
place of such payment option:

 

(A)  a lump sum,

 

(B)   annual installments of not less than 1 nor more than 15,

 

C)    semi-annual installments of not less than 1 nor more than 30, or

 

D)    quarterly installments of not less than 1 nor more than 60, with the lump
sum to be paid or first installment to commence, as soon as practicable
following any date specified by the Non-Employee Director so long as such date
is the first day of a calendar quarter, is on or after the Non-Employee
Director’s Retirement Date, is at least one year from the date the payment
option was revised and is no later than five

 

15

--------------------------------------------------------------------------------


 

E) years after the Non-Employee Director’s Retirement Date.

 

(ii)         With regard to Deferred Compensation Accounts established for Cash
Compensation or Stock Compensation that was not both earned and vested prior to
January 1, 2005, and with regard to Awards of Restricted Stock and/or Restricted
Stock Units made to the Non-Employee Director (other than Awards made pursuant
to the Exchange Offer initiated by Phillips Petroleum Company on December 17,
2001), a Non-Employee Director may make a subsequent change to an earlier
election with regard to any such Deferred Compensation Account or Award.  Such
subsequent change may change either the time or the form of payment or both as
to any particular Deferred Compensation Account or Award.  Such subsequent
change shall not become effective unless one year passes after such subsequent
change is made and no event or time that would cause payment to be made under
the election that is being changed has occurred.  Any such subsequent change
shall increase by at least five years the date on which payment will be made
from the date on which payment would have been made under the election that is
being changed.  The Non-Employee Director is allowed to make no more than three
such subsequent changes per Deferred Compensation Account or Award.  With regard
to a Deferred Compensation Account or Award as to which an election is in effect
to take payments in installments, such installments shall be considered to be a
single payment commencing on the first date an installment payment is scheduled
to be made, in accordance with Proposed Treasury Regulation 1.409A-2(b)(2)(iii).

 

(c)         Installment Amount.  The amount of each installment shall be
determined by dividing the

 

16

--------------------------------------------------------------------------------


 

balance in the Non-Employee Director’s Deferred Compensation Account as of the
date the installment is to be paid, by the number of installments remaining to
be paid (inclusive of the current installment) or such other installment option
that may be offered.

 

Section 5.                       Death of Non-Employee Director

 

Upon the death of a Non-Employee Director, the Non-Employee Director’s
beneficiary or beneficiaries designated in accordance with Section 6 of this
Plan, or, in the absence of an effective beneficiary designation, the surviving
spouse, or the Estate of the deceased Non-Employee Director, in that order of
priority, shall receive the beneficiary’s or beneficiaries’ portion of the
payments in accordance with the deferred payment schedule selected by the
Non-Employee Director, whether the Non-Employee Director’s death occurred before
or after such payments have commenced; provided, however, such payments out of a
Deferred Compensation Account (established before January 1, 2005, or with
regard to an Award of Restricted Stock Units that was subject to the Exchange
offer initiated by Phillips Petroleum Company on December 17, 2001, may be made
in a different manner if the beneficiary or beneficiaries entitled to receive
such payments, due to an unanticipated emergency caused by an event beyond the
control of the beneficiary or beneficiaries that results in financial hardship
to the beneficiary or beneficiaries, so requests and the Vice President Human
Resources gives written consent to the method of payment requested.

 

Section 6.               Designation of Beneficiary

 

Each Non-Employee Director who defers under this Plan shall designate a
beneficiary or beneficiaries to receive the entire balance of the Non-Employee
Director’s Deferred

 

17

--------------------------------------------------------------------------------


 

Compensation Account by giving signed written notice of such designation in the
manner prescribed by the Company. Each Non-Employee Director who has an Award of
Restricted Stock and/or Restricted Stock Units shall designate a beneficiary or
beneficiaries to receive any such Restricted Stock ad Restricted Stock Units by
giving signed written notice of such designation in the manner provided by the
Company.  The Non-Employee Director may from time to time change or cancel any
previous beneficiary designation in the same manner. The last written
beneficiary designation received by the Company shall be controlling over any
prior designation and over any testamentary or other disposition. After receipt
by the Company of such written designation, it shall take effect as of the date
on which it was signed by the Non-Employee Director, whether the Non-Employee
Director is living at the time of such receipt, but without prejudice to the
Company on account of any payment made under this Plan before receipt of such
designation.

 

Section 7.                       Nonassignability

 

The right of a Non-Employee Director or beneficiary or other person who becomes
entitled to receive payments under this Plan shall not be pledged, assigned or
subject to garnishment, attachment or any other legal process by the creditors
of or other claimants against the Non-Employee Director, beneficiary, or other
such person.

 

Section 8.                       Administration, Interpretation and Amendment

 

The Plan shall be administered by the Chief Executive Officer of the Company or
his designee. The decision of the Chief Executive Officer with respect to any
questions arising as to the interpretation of this Plan, including the
severability of any and all of the provisions thereof,

 

18

--------------------------------------------------------------------------------


 

shall be final, conclusive and binding. The Company reserves the right to amend
this Plan from time to time or to terminate the Plan entirely, provided,
however, that no amendment may affect the balance in a Non-Employee Director’s
account on the effective date of the amendment.

 

Section 9.               Nonsegregation

 

Amounts deferred pursuant to this Plan and the crediting of amounts to a
Non-Employee Director’s Deferred Compensation Account shall represent the
Company’s unfunded and unsecured promise to pay compensation in the future. With
respect to said amounts, the relationship of the Company and a Non-Employee
Director shall be that of debtor and general unsecured creditor. While the
Company may make investments for the purpose of measuring and meeting its
obligations under this Plan such investments shall remain the sole property of
the Company subject to claims of its creditors generally, and shall not be
deemed to form or be included in any part of the Deferred Compensation Account.

 

Section 10.                     Funding

 

All amounts payable under the Plan are unfunded and unsecured benefits and shall
be paid solely from the general assets of the Company and any rights accruing to
the Non-Employee Director or the beneficiary under this Plan shall be those of
an unsecured general creditor; provided, however, that the Company may establish
a grantor trust to pay part or all of its Plan payment obligations so long as
the Plan remains unfunded for federal tax purposes.

 

19

--------------------------------------------------------------------------------


 

Section 11.                     Miscellaneous

 

(a)         Except as otherwise provided herein, the Plan shall be binding upon
the Company, its successors and assigns, including but not limited to any
corporation which may acquire all or substantially all of the Company’s assets
and business or with or into which the Company may be consolidated or merged.

 

(b)        This Plan shall be construed, regulated, and administered in
accordance with the laws of the State of Delaware except to the extent that said
laws have been preempted by the laws of the United States.

 

Section 12.             Continuing Directors and Noncontinuing Directors

 

Notwithstanding anything contained in this Plan to the contrary:

 

(a)           Elections made by a Non-Employee Director who is a member of the
board of directors (the “ConocoPhillips Board”) of ConocoPhillips (a “Continuing
Director”) immediately following the closing (the “Closing”) of the transactions
(the “Merger”) contemplated by the Agreement and Plan of Merger dated as of
November 18, 2001 by and among Phillips Petroleum Company, CorvettePorsche
Corp., Porsche Merger Corp., Corvette Merger Corp., and Conoco Inc. (the “Merger
Agreement”) shall be effective for the following compensation received from
ConocoPhillips with respect to service as a Continuing Director for the portion
of calendar year 2002 that follows the Closing, without any action on the part
of such Continuing Director, Phillips Petroleum Company, Conoco Inc., or
ConocoPhillips: (i) the deferral of the receipt of Cash Compensation, (ii) the
receipt of Unrestricted Stock in lieu of Cash Compensation or Stock
Compensation, (iii) the receipt of Restricted Stock in lieu of Cash Compensation
or Stock Compensation, (iv) the deferral of the lapsing of restrictions on
Restricted Stock

 

20

--------------------------------------------------------------------------------


 

that would otherwise lapse, (v) the deferral of receipt of the value of all or
part of the Common Stock which would otherwise be delivered to the Continuing
Director as a result of restrictions being lapsed; and (vi) the deferral of
receipt of a lump sum payment from the Non-employee Director Retirement Plan.

 

(b)           ConocoPhillips shall be the co-sponsor of this Plan and shall be
the obligor hereunder with respect to compensation of Continuing Directors for
services on the ConocoPhillips Board that is deferred hereunder.

 

(c)           A Continuing Director shall not be deemed to have “retired” or
otherwise terminated service as a Non-Employee Director for any purpose of this
Plan solely as a result of such director’s ceasing to be a director of Phillips
Petroleum Company or of Conoco Inc. in connection with the Merger, and no
distributions of the Continuing Directors’ account balances under the Plan shall
be made solely as a result of the consummation of the transactions contemplated
by the Merger Agreement. For any Continuing Director, service as a member of the
ConocoPhillips Board shall be treated as service as a Non-Employee Director, and
“retirement” or any other termination of service from the ConocoPhillips Board
shall be deemed to be a retirement or termination of service (as applicable) as
a Non-Employee Director for all purposes of this Plan.

 

(d)           Each individual who ceases to be a Non-Employee Director in
connection with the Merger who is not a Continuing Director shall be deemed to
have retired as of the Closing Date for purposes of this Plan (including,
without limitation, for purposes of Section 4).

 

(e)           This Plan shall be considered the continuation of the similar
prior plans of deferred compensation for the non-employee directors of Phillips
Petroleum Company and of

 

21

--------------------------------------------------------------------------------


 

Conoco Inc., which shall be considered to have merged into this Plan; provided,
however, that for any non-employee director of Phillips Petroleum Company or of
Conoco Inc. who is not a Continuing Director (including those who were not
directors immediately before the Merger), the terms and conditions of the prior
plan applicable to such director shall govern with regard to the benefits from
that prior plan, unless explicitly provided to the contrary in this Plan.

 

Section 13.                     Effective Date of the Plan

 

This Plan is amended and restated effective as of January 1, 2005.

 

22

--------------------------------------------------------------------------------


 

Appendix for Canadian Non-Employee Directors

 

Effective July 1, 2003, with regard to any Non-Employee Director who shall be a
citizen of Canada, residing in and having a tax home in Canada, and not a
citizen of the United States, notwithstanding anything to the contrary in this
Deferred Compensation Plan for Non-Employee Directors of ConocoPhillips:

 

(1)           Any such Non-Employee Director shall not be allowed to defer Cash
Compensation into a Deferred Compensation Account or elect to take Cash
Compensation in the form of Unrestricted Stock;

 

(2)           Any such Non-Employee Director shall receive any remaining monthly
Cash Compensation in 2003 in the form of Restricted Stock Units having the terms
and conditions applicable to the annual Award made on January 15, 2003; except
that such Restricted Stock Units shall have restrictions lapse and be settled in
unrestricted shares of the Common Stock of ConocoPhillips only upon the
retirement, death, or loss of office of such Non-Employee Director;

 

(3)           Any Restricted Stock Units granted to any such Non-Employee
Director on or after January 1, 2004, shall have restrictions that lapse and be
settled in unrestricted shares of ConocoPhillips Common Stock only upon the
retirement, death, or loss of office of such Non-Employee Director.

 

23

--------------------------------------------------------------------------------


 

Appendix for Norwegian Non-Employee Directors

 

Effective July 1, 2003, with regard to any Non-Employee Director who shall be a
citizen of Norway, residing in and having a tax home in Norway, and not a
citizen of the United States, notwithstanding anything to the contrary in this
Deferred Compensation Plan for Non-Employee Directors of ConocoPhillips:

 

(1)           Any such Non-Employee Director shall not be allowed to defer Cash
Compensation into a Deferred Compensation Account, elect to take Cash
Compensation in the form of Unrestricted Stock, or elect to take Cash
Compensation in the form of Restricted Stock and/or Restricted Stock Units;

 

(2)           Any such Non-Employee Director shall receive any remaining monthly
Cash Compensation in 2003 in the form of Restricted Stock Units having the terms
and conditions applicable to the annual Award made on January 15, 2003; except
that such Restricted Stock Units shall have restrictions lapse and be settled in
unrestricted shares of the Common Stock of ConocoPhillips only upon the
retirement, death, or loss of office of such Non-Employee Director;

 

(3)           Any Restricted Stock Units granted to any such Non-Employee
Director on or after January 1, 2004, shall have restrictions that lapse and be
settled in unrestricted shares of ConocoPhillips Common Stock only upon the
retirement, death, or loss of office of such Non-Employee Director.

 

24

--------------------------------------------------------------------------------